Case 1:19-cv-23774-KMW Document 9 Entered on FLSD Docket 10/15/2019 Page 1 of 1
                                                          UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF FLORIDA

                                                          CASE NO: 19-cv-23774 KMW


                                                          MEDIATION REPORT

  Jean Curatolo,

         Plaintiff(s),

  vs

  BCC Food Hall, LLC,

        Defendant(s).
  ___________________________/

         The undersigned, Ronald M. Friedman, Certified Mediator from Salmon & Dulberg Mediation
  Services, Inc., hereby reports to the Court that a mediation conference in this cause was held on:
  October 14, 2019. The results of the mediation conference are as follows:

         _X        All required parties were present or

                   The following required parties were not present:

         ________________________________________________________________________

         ___       An agreement was reached.

         ___       A confidential settlement agreement was reached.

         _X        No agreement was reached.

         ___       The parties have agreed to adjourn and reconvene at a later date to continue the
                   mediation. The Court will be notified of the continuation date.

         ___       The parties have agreed to continue negotiating with the assistance of the mediator.
                   If no further Report of Mediator is filed on or before _____________, the Court shall
                   presume that an Impasse has occurred.

         ___       Other: _________________________________________________


                                                  Respectfully Submitted:


                                                  s:/Ronald M. Friedman, Esq.
                                                  Florida Bar No.: 106868
                                                  Salmon & Dulberg Dispute Resolution.
                                                  Biscayne Building, Suite 620
                                                  19 West Flagler Street
                                                  Miami, Florida 33130
                                                  Telephone: (305) 371-5490
                                                  Fax: (305) 371-5492
  Copies furnished to: Counsel
